DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1-24 are pending in this office action and presented for examination. Claims 1, 9, and 17 are newly amended by the response received February 7, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “prevents the branch predictor from predicting the target instruction of the indirect branch instruction for the first logical core based on software executed in a less privileged predictor mode by any of the at least one logical core” in lines 8-11. However, it is indefinite as to whether a) based on software executed in a less privileged predictor mode by any of the at least one logical core, the branch predictor is prevented from predicting the target instruction of the indirect branch instruction for the first logical core (such 
Claims 2-8 are rejected for failing to alleviate the rejection of claim 1 above. Note that claims 2-4 and 7-8 recite further language of analogous grammatical construction that is also indefinite for analogous reasons. 

Claim 3 recites the limitation “the indirect branch instruction executed in an enclave” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 4 recites the limitation “the indirect branch instruction executed in a system-management mode” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 9 recites the limitation “prevent a branch predictor of the processor from predicting a target instruction of an indirect branch instruction for the first logical core based on software executed in the less privileged predictor mode by any of the at least one logical core” in lines 6-8. However, it is indefinite as to whether a) based on software executed in a less privileged predictor mode by any of the at least one logical core, the branch predictor is prevented from predicting the target instruction of the indirect branch instruction for the first logical core (such that no branch prediction is performed for the indirect branch instruction), or b) predicting the target instruction of the indirect branch instruction for the first logical core 
Claims 10-16 are rejected for failing to alleviate the rejection of claim 9 above. Note that claims 10-12 and 15-16 recite further language of analogous grammatical construction that is also indefinite for analogous reasons. 

Claim 11 recites the limitation “the indirect branch instruction executed in an enclave” in line 2. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 12 recites the limitation “the indirect branch instruction executed in a system-management mode” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 17 recites the limitation “prevent a branch predictor of the processor from predicting a target instruction of an indirect branch instruction for the first logical core based on software executed in the less privileged predictor mode by any of the at least one logical core” in lines 7-9. However, it is indefinite as to whether a) based on software executed in a less privileged predictor mode by any of the at least one logical core, the branch predictor is prevented from predicting the target instruction of the indirect branch instruction for the first logical core (such that no branch prediction is performed for the indirect branch instruction), or b) predicting the target instruction of the indirect branch instruction for the first logical core based on software executed in a less privileged predictor mode by any of the at least one logical 
Claims 18-24 are rejected for failing to alleviate the rejection of claim 17 above. Note that claims 18-20 and 23-24 recite further language of analogous grammatical construction that is also indefinite for analogous reasons. 

Claim 19 recites the limitation “the indirect branch instruction executed in an enclave” in line 3. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 20 recites the limitation “the indirect branch instruction executed in a system-management mode” in line 3. However, there is insufficient antecedent basis for this limitation in the claims.

Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art of record, alone or in combination, fails to disclose or render obvious the newly added limitations of the independent claims, in the context of and in combination with the respective remaining independent claim limitations.

Response to Arguments
Applicant on page 8 conveys “Applicant thanks the Examiner for his comments in Section 53 on pages 41-42 of the Office action and has edited the independent claims accordingly.”
In view of the aforementioned editing, the previously presented prior art rejections are withdrawn. 

Applicant across pages 9-10 argues: ‘However, the Office action in a) and b) in the quote above has taken Applicant's claim language and re-ordered it. The Office action on page 40 alleges "Applicant does not elaborate on why the claim language is instead definite". This is incorrect. Applicant has repeatedly noted that there is no finding or reasoning explaining why one of ordinary skill in the art would have re-ordered the Applicant's claim language. The Applicant's claim language in its original order is definite. If the Office maintains these rejections, the Applicant again requests the Office explicitly indicate the level of ordinary skill in the art that these rejections are based on. Rejection of similar claim language is traversed for analogous reasons.’
However, Examiner has provided two reasonable interpretations of the cited limitation to show why the limitation is indefinite. Examiner notes that these two interpretations are based on the Applicant’s claim language as recited, and not a reordered version thereof. Applicant does not elaborate on why the claim language in its original order is instead definite, or elaborate on why one (or both) of the two provided interpretations would be unreasonable. Examiner notes that the rejection is based on how one of ordinary skill in the art would interpret the claim language.

Applicant on page 10 argues: ‘However, "an indirect branch instruction" is recited in independent claim 1 that dependent claim 3 depends on, and "an enclave" includes the proper antecedent basis of "an". Rejections of the other dependent claims are traversed for analogous reasons.’
However, while an indirect branch instruction has indeed been recited in claim 1, it was not previously recited that the indirect branch instruction was executed in an enclave. Therefore, “the indirect branch instruction executed in an enclave” does not have antecedent basis. Examiner recommends reciting something akin to “wherein the indirect branch instruction is executed in an enclave” earlier in claim 3 (such as immediately after “[t]he processor of claim 1”). 

Applicant across pages 10-13 argues that the cited portions of the references do not appear to teach or suggest the Applicant’s amended claims.
In view of the amendments to the independent claims, the previously presented prior art rejections are withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182